
	
		I
		111th CONGRESS
		2d Session
		H. R. 4730
		IN THE HOUSE OF REPRESENTATIVES
		
			March 2, 2010
			Mr. Schauer
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow
		  employers a refundable credit for increasing employment.
	
	
		1.Short titleThis Act may be cited as the
			 Tax Credits for Jobs Now Act of
			 2010.
		2.Credit for
			 increasing employment
			(a)In
			 generalSubpart C of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to
			 refundable credits) is amended by inserting after section 36A the following new
			 section:
				
					36B.Credit for
				increasing employment
						(a)In
				generalThere shall be
				allowed as a credit against the tax imposed by this subtitle—
							(1)for any taxable
				year beginning in 2010, an amount equal to 60 percent of the excess of—
								(A)the aggregate
				wages paid during 2010, over
								(B)the aggregate wages paid during 2009,
				and
								(2)for any taxable year beginning in 2011, an
				amount equal to 40 percent of the excess of—
								(A)the aggregate
				wages paid during 2011, over
								(B)the aggregate
				inflation-adjusted wages paid during 2010.
								(b)Higher credit
				for increased employment in States with high unemployment
							(1)In
				generalThe amount of credit
				allowable by subsection (a) (without regard to this subsection) shall be
				increased by—
								(A)30 percent of the
				increased high unemployment State wages for any taxable year beginning in 2010,
				and
								(B)20 percent of such
				wages for any taxable year beginning in 2011.
								(2)DefinitionsFor
				purposes of this subsection—
								(A)Increased high
				unemployment state wagesThe term increased high
				unemployment State wages means, with respect to each high unemployment
				State, the excess which would be determined under subsection (a) for the
				taxable year (after the application of subsections (e) and (f)) if only wages
				paid to qualified employees with respect to such State were taken into
				account.
								(B)Qualified
				employeeThe term
				qualified employee means, with respect to any State, any
				employee of an employer if—
									(i)substantially all
				of the services performed during the taxable year by such employee for such
				employer are performed within such State in a trade or business of the
				employer, and
									(ii)the principal
				place of abode of such employee while performing such services is within such
				State.
									Rules
				similar to the rules of paragraphs (2) and (3) of section 1396(d) shall apply
				for purposes of this subparagraph.(C)High
				unemployment StateThe term high unemployment
				State means any State having an unemployment rate (using the most
				recent available data) as of the beginning of the taxable year for which the
				credit is being determined of at least 8.5 percent.
								(3)Maximum wages
				taken into accountThe
				aggregate increased high unemployment State wages which may be taken into
				account with respect to all high unemployment States for any taxable year shall
				not exceed the excess determined under subsection (a) for such year.
							(c)Maximum
				creditThe amount of the credit allowable under this section for
				any employer with respect to any calendar year shall not exceed
				$500,000.
						(d)Special rules
				for employers which are exempt from income tax or which have insufficient
				income tax liability
							(1)In
				generalIn the case of an
				employer to which this subsection applies for any payroll period, the payroll
				taxes otherwise required to be paid to the Secretary with respect to such
				payroll period shall be reduced (but not below zero) by such period’s
				proportionate share of the employer’s estimated credit under subsection (a) for
				the taxable year which includes such period.
							(2)Employers who
				which subsection appliesThis
				subsection shall apply to—
								(A)any employer which
				is exempt from tax under section 501(a), and
								(B)any employer which
				estimates that the tax imposed by this subtitle for the taxable year will not
				exceed the credit allowable under subsection (a) for such year.
								(3)Payroll
				taxesFor purposes of this
				subsection, the term payroll taxes means—
								(A)amounts required to be deducted and
				withheld for the payroll period under section 3401 (relating to wage
				withholding),
								(B)amounts required
				to be deducted for the payroll period under section 3102 (relating to FICA
				employee taxes), and
								(C)amounts of the
				taxes imposed for the payroll period under section 3111 (relating to FICA
				employer taxes).
								(4)Amounts treated
				as paid to SecretaryThe
				amount of the reduction under paragraph (1) shall be treated as paid to the
				Secretary on the day such amount would be required to be so paid without regard
				to this subsection.
							(5)Reconciliation
								(A)In
				generalIf there is a
				reduction under this subsection for 1 or more payroll periods ending during a
				taxable year, then the tax imposed by this chapter for such taxable year shall
				be increased by the aggregate amount of such reductions.
								(B)ReconciliationAny
				increase in tax under subparagraph (A) shall not be treated as tax imposed by
				this chapter for purposes of determining the amount of any credit (other than
				the credit under subsection (a)) allowable under this part.
								(e)Minimum
				preceding year wagesFor purposes of subsection (a)—
							(1)the amount taken
				into account under paragraph (1)(B) thereof shall not be less than 50 percent
				of the amount described in paragraph (1)(A) thereof, and
							(2)the amount taken into account under
				paragraph (2)(B) thereof shall not be less than 50 percent of the amount
				described in paragraph (2)(A) thereof.
							(f)Total wages must
				increaseThe amount of credit allowed under this section for any
				taxable year shall not exceed the amount which would be so allowed for such
				year (without regard to subsection (e)) if—
							(1)the aggregate
				amounts taken into account as wages were determined without any dollar
				limitation, and
							(2)103 percent of the
				amount of wages otherwise required to be taken into account under subsection
				(a)(1)(B) or subsection (a)(2)(B), as the case may be, were taken into
				account.
							(g)Wages;
				inflation-Adjusted wagesFor
				purposes of this section—
							(1)In
				generalExcept as provided in paragraph (2), the term
				wages has the meaning given to such term by section
				3306(b).
							(2)Railway and
				agricultural laborRules
				similar to the rules of section 51(h) shall apply for purposes of this
				section.
							(3)Inflation-adjusted
				wagesThe term
				inflation-adjusted wages means the aggregate wages paid during
				2010 increased by an amount equal to—
								(A)such aggregate
				wages, multiplied by
								(B)the cost-of-living
				adjustment determined under section 1(f)(3) for 2010, determined by
				substituting calendar year 2008 for calendar year
				1992 in subparagraph (B) thereof.
								Any
				increase determined under the preceding sentence shall be rounded in such
				manner as the Secretary shall prescribe.(h)Special
				rules
							(1)Adjustments for
				certain acquisitions, etc
								(A)AcquisitionsIf, after December 31, 2008, an employer
				acquires the major portion of a trade or business of another person
				(hereinafter in this subparagraph referred to as the
				predecessor) or the major portion of a separate unit of a trade
				or business of a predecessor, then, for purposes of applying this section for
				any calendar year ending after such acquisition, the amount of wages deemed
				paid by the employer during periods before such acquisition shall be increased
				by so much of such wages paid by the predecessor with respect to the acquired
				trade or business as is attributable to the portion of such trade or business
				acquired by the employer.
								(B)DispositionsIf,
				after December 31, 2008—
									(i)an
				employer disposes of the major portion of any trade or business of the employer
				or the major portion of a separate unit of a trade or business of the employer
				in a transaction to which subparagraph (A) applies, and
									(ii)the employer
				furnishes the acquiring person such information as is necessary for the
				application of subparagraph (A),
									then,
				for purposes of applying this section for any calendar year ending after such
				disposition, the amount of wages deemed paid by the employer during periods
				before such disposition shall be decreased by so much of such wages as is
				attributable to such trade or business or separate unit.(2)Change in status
				from self-employed to employeeIf—
								(A)during 2009 or
				2010 an individual has net earnings from self-employment (as defined in section
				1402(a)) which are attributable a trade or business, and
								(B)for any portion of
				the succeeding calendar year such individual is an employee of such trade or
				business,
								then, for
				purposes of determining the credit allowable for a taxable year beginning in
				such succeeding calendar year, the employer’s aggregate wages for 2009 or 2010,
				as the case may be, shall be increased by an amount equal to so much of the net
				earnings referred to in subparagraph (A) as does not exceed the median
				household income in the United States for 2009 or 2010, as the case may
				be.(3)Certain other
				rules to applyRules similar
				to the following rules shall apply for purposes of this section:
								(A)Section 51(f)
				(relating to remuneration must be for trade or business employment).
								(B)Section 51(1)(1)
				(relating to related individuals ineligible).
								(C)Section 51(k)
				(relating to treatment of successor employers; treatment of employees
				performing services for other persons).
								(D)Section 52
				(relating to special rules).
								(4)Short taxable
				yearsIf the employer has more than 1 taxable year beginning in
				2010 or 2011, the credit under this section shall be determined for the
				employer’s last taxable year beginning in 2010 or 2011, as the case may
				be.
							(i)Tax-Exempt
				employers treated as taxpayersSolely for purposes of this
				section and section 6402, employers exempt from tax under section 501(a) shall
				be treated as
				taxpayers.
						.
			(b)Denial of double
			 benefitSubsection (a) of section 280C of such Code is amended by
			 inserting 36B(a), before 45A(a).
			(c)Conforming
			 amendments
				(1)Section 1324(b)(2) of title 31, United
			 States Code, is amended by inserting 36B, after
			 36A,.
				(2)The table of
			 sections for subpart C of part IV of subchapter A of chapter 1 of such Code is
			 amended by inserting after the item relating to section 36A the following new
			 item:
					
						Sec. 36B. Credit for increasing
				employment..
					
				(d)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2009.
			
